238 F.2d 765
The GLASSINE PAPER COMPANY, Plaintiff-Appellee,v.A. Vernon SHANNON, Defendant-Appellant.
No. 44, Docket 24051.
United States Court of Appeals Second Circuit.
Argued Oct. 8-9, 1956.Decided Nov. 2, 1956.

Jacob Freed Adelman, New York City (Walsh & Levine and William F. Walsh, New York City, on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and HAND and SWAN, Circuit Judges.
PER CURIAM.


1
The only claim of error meriting any comment is that the judgment for plaintiff upon defendant's written guaranty of payment for shipment of merchandise to a named purchaser cannot stand because the guaranty was addressed only to the corporation of which plaintiff was a wholly owned subsidiary.  But the findings made upon adequate evidence are explicit that defendant intended his guaranty to cover plaintiff's shipments also.  Recovery upon breach therefore follows under New York law in this action originally brought in New York Supreme Court and removed to the court below because of the diverse citizenship of the parties.  Beakes v. Da Cunha, 126 N.Y. 293, 296, 27 N.E. 251.


2
Affirmed.